

117 S651 IS: Smart Transportation Advancement and Transition Act
U.S. Senate
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 651IN THE SENATE OF THE UNITED STATESMarch 9, 2021Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend SAFETEA–LU to improve the Intelligent Transportation System Program Advisory Committee, to require information and resources for the development of local smart communities, to help establish a 21st century transportation workforce, and for other purposes. 1.Short titleThis Act may be cited as the Smart Transportation Advancement and Transition Act or the STAT Act.2.Intelligent Transportation System Program Advisory CommitteeSection 5305 of SAFETEA–LU (23 U.S.C. 512 note; Public Law 109–59) is amended by striking subsection (h) and inserting the following:(h)Advisory committee(1)In generalThe Secretary shall establish an advisory committee (referred to in this subsection as the Committee) to advise the Secretary in carrying out this subtitle.(2)Membership(A)In generalThe Committee shall—(i)be composed of not more than 25 members;(ii)be balanced between metropolitan and rural interests; and(iii)include, at a minimum—(I)a representative of a State department of transportation;(II)a representative of a local department of transportation (other than a metropolitan planning organization);(III)a representative of a State, local, or regional transit agency;(IV)a representative of a metropolitan planning organization;(V)a representative of a national transit association;(VI)a representative of a national, State, or local transportation agency or association;(VII)a private sector user of intelligent transportation system technologies, including emerging vehicle technologies;(VIII)a private sector developer of intelligent transportation system technologies, including emerging vehicle technologies;(IX)an academic researcher—(aa)with expertise in computer science or another information science field related to intelligent transportation systems; and (bb)who is not an expert on transportation issues;(X)an academic researcher in civil engineering or a civil engineering practitioner;(XI)an academic researcher who is a social scientist with expertise in transportation issues;(XII)an academic researcher with expertise in labor issues, including—(aa)disruptions due to technology; and(bb)opportunities and barriers related to transportation and the incorporation of emerging technology;(XIII)a representative of a nonprofit group representing the intelligent transportation system industry;(XIV)a representative of a public interest group concerned with safety, including bicycle and pedestrian interests;(XV)a representative of a labor organization;(XVI)a representative of a mobility-providing entity, including for seniors and people with disabilities;(XVII)an expert in traffic management;(XVIII)a representative of a public interest group concerned with the impact of the transportation system on land use and residential patterns, including housing availability; (XIX)members with expertise in planning, safety, and operations;(XX)a member with expertise in law enforcement; and(XXI)a member with expertise in cybersecurity.(B)Term(i)In generalExcept as provided in clause (ii), the term of a member of the Committee shall be 3 years.(ii)Staggered terms(I)In generalOf the members first appointed to the Committee—(aa)1/3 shall be appointed for a term of 1 year;(bb)1/3 shall be appointed for a term of 2 years; and(cc)1/3 shall be appointed for a term of 3 years.(II)TimingThe terms described in subclause (I) shall not begin until the last member of the members referred to in that subclause is appointed. (iii)RenewalOn expiration of the term of a member of the Committee, the member—(I)may be reappointed; and(II)if the member is not reappointed under subclause (I), may serve until a new member is appointed.(3)DutiesThe Committee shall, at a minimum—(A)provide input into the development of the intelligent transportation system aspects of the 5-year strategic plan under section 6503 of title 49, United States Code;(B)annually review areas of intelligent transportation systems programs and research being considered for funding by the Department, to determine—(i)whether those areas of research are likely to advance the state of the practice or state of the art in intelligent transportation systems;(ii)whether intelligent transportation system technologies are likely to be deployed by users, and if not, to determine the barriers to deployment;(iii)the appropriate roles for government and the private sector in investing in the research and technologies being considered;(iv)how Federal resources, especially resources provided by the Department, are being utilized to advance intelligent transportation systems; and(v)how the Department is engaging and supporting local communities in the adoption and integration of intelligent transportation systems across all modes;(C)help develop and revise the resource guide described in section 4(b) of the Smart Transportation Advancement and Transition Act; and(D)through the appropriate office of the Department, help respond to requests for assistance, advice, or consultation from States and local communities as a result of the resource guide described in section 4(b) of the Smart Transportation Advancement and Transition Act.(4)MeetingsThe Committee—(A)shall convene not less frequently than twice each year; and(B)may convene with the use of remote video conference technology.(5)AssistanceThe Secretary may provide to the Committee personnel or expertise from the Department to assist the Committee in carrying out the duties of the Committee. (6)ReportNot later than February 1 of each year beginning after the date of enactment of the Smart Transportation Advancement and Transition Act, the Secretary shall submit to the Committees on Appropriations, Commerce, Science, and Transportation, and Environment and Public Works of the Senate and the Committees on Appropriations and Transportation and Infrastructure of the House of Representatives a report that includes—(A)the recommendations made by the Committee during the preceding calendar year;(B)an explanation of how the Secretary has implemented those recommendations; and(C)for any recommendation not implemented, an explanation of the reasons for not implementing the recommendation.(7)Applicability of Federal Advisory Committee ActThe Committee shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.)..3.Report on local engagementNot later than 150 days after the date of enactment of this Act, and annually thereafter, the Secretary of Transportation, in coordination with the advisory committee established under section 5305(h) of SAFETEA–LU (23 U.S.C. 512 note; Public Law 109–59), shall submit to the Committees on Appropriations, Commerce, Science, and Transportation, and Environment and Public Works of the Senate and the Committees on Appropriations and Transportation and Infrastructure of the House of Representatives a report on efforts by the Department of Transportation to engage with local communities, metropolitan planning organizations, regional transportation commissions, and multijurisdictional groups, including in rural areas, on advancing data and intelligent transportation systems technologies and other smart cities solutions.4.Smart community resource guide(a)DefinitionsIn this section:(1)Advisory committeeThe term advisory committee means the advisory committee established under section 5305(h) of SAFETEA–LU (23 U.S.C. 512 note; Public Law 109–59).(2)SecretaryThe term Secretary means the Secretary of Transportation.(3)Smart communityThe term smart community means a community that uses innovative technologies, data, analytics, and other means to improve the community and address local challenges. (4)Smart community resource guideThe term smart community resource guide means the resource guide created, published, and maintained under subsection (b).(b)Resource guideThe Secretary, in consultation with the advisory committee, shall create, publish, and maintain a resource guide that is designed to assist States and local communities in developing and implementing intelligent transportation technology or smart community transportation programs. (c)InclusionsThe smart community resource guide may include—(1)a compilation of existing related Federal and non-Federal programs that are available to States and local communities in developing and implementing smart community transportation programs, including technical assistance, education, training, research and development, analysis, and funding;(2)available examples of States and local communities engaging private sector entities to carry out smart community transportation solutions, including public-private partnership models that could be used to leverage private sector funding to solve local challenges; (3)available examples of proven methods for States and local communities to facilitate the integration of smart community transportation technologies with, or within, new and existing infrastructure and systems;(4)best practices and lessons learned from smart community transportation demonstration projects, including information on return on investment and performance, to help other States and local communities to decide how to begin the integration of smart community transportation technologies; and(5)other topics—(A)as requested by industry entities, States, or local governments; or(B)as determined to be necessary by the Secretary and the advisory committee.(d)Use of existing guidesIn creating, publishing, and maintaining the smart community resource guide, the Secretary shall consider existing Federal, State, and local community information, guides, and other resources that relate to smart community transportation goals, activities, and best practices—(1)to prevent duplication of efforts by the Federal Government; (2)to improve local accessibility to Federal programs; and(3)to leverage existing, complementary efforts.(e)OutreachThe Secretary, with input from the advisory committee at the determination of the Secretary, shall conduct outreach to States, counties, local communities, and other relevant entities—(1)to provide interested stakeholders with the smart community resource guide, including through publication of the guide on the internet;(2)to promote the consideration of smart community transportation technologies;(3)to encourage States and local governments to contribute smart community transportation program and activity information to the smart community resource guide;(4)to identify—(A)barriers to the adoption of smart community transportation technologies; and(B)any research, development, and other assistance that is needed that could be included in the smart community resource guide; and(5)for other purposes, as identified by the Secretary or the advisory committee.(f)RevisionThe Secretary and the advisory committee shall issue a revised smart community resource guide not less frequently than once every 3 years. 